Exhibit AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT Amendment No. 1, dated as of December 30, 2009 (this “Amendment”), to the Employment Agreement (the “Agreement”), dated as of October 12, 2004but effective as of June 1, 2004 by and among SYSTEMAX INC., a Delaware corporation (the "Parent" or the "Company") and GILBERT FIORENTINO (the "Executive"). RECITALS WHEREAS, the Company and the Executive desire to amend the Agreement as set forth in this Amendment. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: 1.
